Citation Nr: 0907458	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  99-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral shoulder 
disability.    

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974 and from December 1990 to September 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
January 2001 and September 2006, the case was remanded for 
further development.  

The issue of entitlement to service connection for bilateral 
knee disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied service 
connection for bilateral shoulder disability and bilateral 
knee disability essentially on the basis that neither 
disability became manifest during either period of the 
Veteran's service.     

2.  Pertinent evidence received since the March 1993 rating 
decision is limited to a March 1998 VA bone scan showing mild 
arthritis of the knees and shoulders; although this evidence 
does establish some level of current shoulder disability,  it 
is not so significant that it must be considered in order to 
fairly decide the merits of the bilateral shoulder issue.  

3.  As the Veteran was seen by medical personnel for painful 
knee in conjunction with a fall off a truck during his second 
period of service (in September 1991), the March 1998 
diagnosis of mild arthritis of the knees is so significant 
that it must be considered in order to fairly decide the 
merits of the Veteran's claim for bilateral knee disability 
as it suggests at least a possibility that the arthritis 
could be related to the inservice fall.   




CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
Veteran's claim seeking service connection for bilateral 
shoulder disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  
 
2.  New and material evidence has been received, and the 
Veteran's claim seeking service connection for bilateral knee 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2007 
letter advised the Veteran of the necessity of submitting new 
and material evidence to reopen his claim and essentially 
advised him of the applicable definition of new and material 
evidence.  It further informed him of the reason for the 
prior denial of his claim and that the evidence submitted 
must relate to the reason for that denial.   The Board finds 
that the notice provided was in substantial compliance with 
requirements specific to claims to reopen outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had sufficient opportunity to 
respond to the February 2007 notice letter and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  A VA examination was not 
required prior to adjudication of the Veteran's claim for 
shoulder disability as new and material evidence was not 
received.  See 38 C.F.R. § 3.159(c)(4)(C)(3).  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Medical evidence from January to September 1983 shows 
treatment for left shoulder pain and left upper back pain 
with questionable torticollis or spondylosis.

A November 1983 rating decision denied service connection for 
bilateral shoulder disabilities, finding that a chronic 
shoulder disability did not become manifest in service.  The 
decision noted that although the Veteran was seen in service 
a couple of times for a shoulder problem, the shoulders were 
found to be normal on discharge examination.  The decision 
also noted that the Veteran's current left shoulder 
complaints were "too far removed from service to be related 
thereto."

A September 1991 Form DA 2173 shows that the Veteran had 
fallen off a truck in March 1991 suffering low back strain 
and painful knee as per a note in the record from March 1991.  

A March 1993 rating decision also denied service connection 
for back and right shoulder disability finding that there was 
no evidence that a back or right shoulder disability became 
manifest in service. 

On a February 1995 report of medical history, the Veteran 
reported a history of swollen or painful joints.   

A March 1998 VA bone scan produced a diagnostic impression of 
mild osteoarthritic changes of the knees, upper lumbar spine, 
and bilateral AC joints.  A March 1998 VA joints examination 
showed a diagnostic impression of mild degenerative joint 
disease of the shoulders, knees and upper lumbar spine, which 
was based on the results of the bone scan.

An August 2007 VA progress note shows that the Veteran had 
had surgery for right knee medial meniscal tear, grade 3-4 
with chondromalacia of the medial and lateral femoral condyle 
and suprapatellar plicae with synovitis.  

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date and so the 
old definition applies.  Under this definition, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including arthritis are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Bilateral Shoulder Disability

In the instant case, the Veteran's claim for service 
connection for bilateral shoulder disability based only on 
his first period of service was denied by the November 1983 
rating decision on the basis that a bilateral shoulder 
disability did not become manifest in service and on the 
basis that the Veteran's current left shoulder complaints 
were "too far removed from service to be related thereto." 
The Veteran did not appeal that decision and it became final.  
Subsequently, the March 1993 rating decision denied the 
Veteran's service connection claim for bilateral shoulder 
disability based on both periods of service, once again on 
the basis that such disability did not become manifest during 
either period of service.  The Veteran did not appeal this 
decision and it became final and represents the last final 
denial of record for the instant claim.  Thus, in order to 
reopen the claim, new and material evidence must be received.  
38 U.S.C.A. § 5108.

As the Veteran's claim was filed prior to August 19, 2001, 
the old definition of new and material evidence applies.  
Accordingly the evidence received must bear directly and 
substantially upon the claim, must not be cumulative or 
redundant, and must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective for claims to reopen filed 
prior to August 29, 2001).

In the instant case, there is definitely pertinent new 
evidence in the form of the March 1998 bone scan showing that 
the Veteran does have degenerative joint disease of the 
shoulders.  As noted above, however, the March 1993 decision 
denied the Veteran's bilateral shoulder claim because it was 
not shown that shoulder disability became manifest in 
service, not on the basis of a lack of current shoulder 
disability.  The new bone scan evidence does not tend to show 
that shoulder disability became manifest in service but only 
that the Veteran currently has shoulder arthritis.  In this 
regard it is noteworthy that there is no evidence that the 
Veteran incurred any shoulder injury, or had any shoulder 
complaints, during his second period of service, so as to 
suggest that the arthritis found in 1998 might have resulted 
from an injury during that service.  Also, although the 
Veteran did complain of some shoulder problems during his 
first period of service and in 1983, there is a 15 year gap 
between 1983 and 1998 where no shoulder pathology or 
complaints have been shown.  Thus, the Board does not find 
that the new findings are even suggestive of manifestation of 
shoulder disability during either the first or second period 
of service.  Accordingly, as the lack of a current shoulder 
disability was not the basis for the prior denials and as the 
new bone scan evidence, taken together with the existing 
evidence of record, does not even suggest that the Veteran's 
shoulder disability became manifest in service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the evidence is not new and material and the claim for 
service connection for shoulder disability may not be 
reopened.  38 C.F.R. § 3.156(a) (effective for claims to 
reopen filed prior to August 29, 2001).    

Bilateral Knee Disability

In contrast to the Veteran's shoulder disability, there is 
evidence of record of a knee problem during the second period 
of service in the form of the September 1991 Form DA 2173 
showing that the Veteran had experienced a painful knee after 
falling off of a truck in March 1991.  In conjunction with 
this evidence, the bone scan 7 years later showing arthritis 
in the knees at least suggests the possibility that the 
Veteran's arthritic process first became manifest during the 
his second period of service.  Thus, because this new 
evidence does specifically and affirmatively relate to the 
reason for the prior denial of the claim (i.e. the lack of 
manifestation of knee disability in service), the Board finds 
that it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
evidence received is new and material and the claim for 
service connection for bilateral knee disability may be 
reopened.   


ORDER

The appeal to reopen a claim of service connection for a 
bilateral shoulder disability is denied.  

New and material evidence having been submitted, the issue of 
service connection for bilateral knee disability is reopened, 
and to this extent the claim is granted. 


REMAND

A VA medical examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

In the instant case the March 1991 notation (noted on the 
September 1991 DA 2173), indicating that the Veteran had a 
painful knee after falling off the truck reasonably 
establishes that the Veteran had a knee injury in service and 
the March 1998 bone scan showing bilateral knee arthritis 
along with the August 2007 note documenting right knee 
surgery provides competent evidence of a current knee 
disability.  Also, given that the bone scan results are not 
too many years after service, and given that there is no 
intercurrent injury shown, the evidence indicates that the 
claimed bilateral knee disability may be related to the 
injury in service.  Additionally, there is no competent 
medical evidence of record addressing a possible relationship 
between the injury in service and the arthritis.  Thus, the 
Board finds that a medical examination to determine the 
likely etiology of any bilateral knee disability is necessary 
prior to final adjudication of this claim.    

Accordingly, the case is REMANDED for the following action:

1.   The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
knee disability since April 2005 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

2.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine the likely 
etiology of any current disability of 
either knee.   The Veteran's claims folder 
should be made available to the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide opinions as 
to whether any current disability of the 
right knee is at least as likely as not 
(i.e. a 50% chance or better) related to 
the Veteran's military service and whether 
any current disability of the left knee is 
at least as likely as not (i.e. a 50% 
chance or better) related to service.   
The examiner should explain the rationale 
for the opinions given and should provide 
the opinions even if they require resort 
to speculation.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


